  Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 1 of 8 PageID #:4583



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NIRAV THAKKAR, an individual,                 )
                                              )
                             Plaintiff,       )           Case No. 1:15-cv-10109
                                              )
                        v.                    )           Judge John J. Tharp, Jr.
                                              )
OCWEN LOAN SERVICING, LLC, a Delaware )
limited liability company, ALTISOURCE         )
SOLUTIONS, INC., a Delaware corporation,      )
ALTISOURCE PORTFOLIO SOLUTIONS, S.A., )
a Luxembourg corporation, BAXOL               )
PROPERTIES, LLC, an Indiana limited liability )
company and LAUDAN PROPERTIES, LLC, an )
Ohio limited liability company,               )
                                              )
                             Defendants.      )


        PLAINTIFF NIRAV THAKKAR’S LOCAL RULE 56.1(b)(3)(C)
          STATEMENT OF ADDITIONAL MATERIAL FACTS IN
      RESPONSE TO OCWEN’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Nirav Thakkar (“Thakkar”), through the undersigned counsel, files the following

Local Rule 56.1 Statement of Additional Material Facts (hereinafter “SOAF”) in response to

Ocwen’s motion for summary judgment [Dkt. ##233, 238] as follows:

     1. Plaintiff Nirav Thakkar (“Thakkar”) was not a party to the mortgage instrument

recorded with the Will County Recorder of Deeds on November 14, 2006, as Document No. R

2006189967 (the “Mortgage”). (Mortgage, Dkt. #236-10.)

     2. None of Defendants were a party to the Mortgage instrument. (Id.)

     3. Ocwen initially became involved in the Danbury Drive loan through the purchase of

mortgage servicing rights from the GMAC bankruptcy. This occurred in February of 2013.

(Ocwen Dep., Dkt. #236-8 at 41:1-18.)

     4. Ocwen was required to maintain the GMAC Fiserv mortgage servicing platform as
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 2 of 8 PageID #:4584



operational for more than a year while Ocwen transferred loans over to its RealServicing

mortgage servicing platform in stages. Fiserv is not Ocwen’s servicing system of record. Fiserv

did not integrate with RealServicing. (Id. at 43:1-44:19.)

     5. Ocwen retained a group of GMAC employees to operate the Fiserv system after Ocwen

purchased the GMAC mortgage servicing rights. (Id. at 53:16-54:14.)

     6. Ocwen transferred Thakkar’s loan from Fiserv to its system of record, RealServicing, in

September of 2013. (Id. at 54:15-16.)

     7. While Thakkar’s loan was in Fiserv between February and September of 2013, there

were no records of Thakkar’s loan in RealServicing. (Id. at 54:17-55:6.)

     8. Between February and September of 2013, if Thakkar contacted Ocwen he would have

been directed to employees who were still utilizing the Fiserv database and all records relating to

mortgage loan servicing activity would have been entered in the Fiserv database. (Id. at 60:16-

62:11.)

     9. After the loan transferred to RealServicing, any comments in the Fiserv system between

February and September of 2013 were not visible to Ocwen employees utilizing RealServicing.

(Id. at 68:22-69:9.)

     10. For Ocwen employees seeing the Thakkar loan in RealServicing in September 2013,

the Thakkar loan would appear to have first been serviced by Ocwen in September 2013 and

would not have the comments log from the period of February to September 2013. (Id. at 72:6-

73:22.)

     11. Ocwen was criticized by the New York Department of Financial Services for an

inability to integrate the legacy systems acquired from other mortgage servicers into its

RealServicing platform. (Thakkar Ex. 5.)

     12. The consent decree resulted from a series of regulatory actions by the NYDFS.




                                                2
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 3 of 8 PageID #:4585



(Thakkar Exs. 6-7.)

     13. The second consent decree called for the retention of a compliance monitor to oversee

Ocwen’s compliance with its agreements with the NYDFS. (Thakkar Ex. 7.)

     14. The compliance monitor began work in July 2013. (Thakkar Ex. 5 at ¶10.)

     15. The compliance monitor identified, among other things, inadequate and ineffective

information technology systems and personnel. (Id. at ¶13.)

     16. The compliance monitor determined that Ocwen’s information technology systems are

a patchwork of legacy systems and systems inherited from acquired companies, many of which

are incompatible. A frequent occurrence is that a fix to one system creates unintended

consequences in other systems. As a result, Ocwen regularly gives borrowers incorrect or

outdated information, sends borrowers backdated letters, unreliably tracks data for investors, and

maintains inaccurate records. There are insufficient controls in place—either manual or

automated—to catch all of these errors and resolve them. (Id. at ¶14.)

     17. Ocwen’s core servicing functions rely on its inadequate systems. Specifically, Ocwen

uses comment codes entered either manually or automatically to service its portfolio; each code

initiates a process, such as sending a delinquency letter to a borrower, or referring a loan to

foreclosure counsel. With Ocwen’s rapid growth and acquisitions of other servicers, the number

of Ocwen’s comment codes has ballooned to more than 8,400 such codes. Often, due to

insufficient integration following acquisitions of other servicers, there are duplicate codes that

perform the same function. The result is an unnecessarily complex system of comment codes,

including, for example, 50 different codes for the single function of assigning a struggling

borrower a designated customer care representative. (Id. at ¶17.)

     18. Despite these issues, Ocwen continues to rely on those systems to service its portfolio

of distressed loans. Ocwen’s inadequate infrastructure and ineffective personnel have resulted in




                                                3
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 4 of 8 PageID #:4586



Ocwen’s failure to fulfill its legal obligations. Prior to the Department’s and the Compliance

Monitor’s review, Ocwen did not take adequate steps to implement reforms that it was legally

obligated to implement pursuant to the 2011 Agreement. (Id. at ¶¶18-19.)

     19. Ocwen does not have a definition for vacancy or abandoned for purposes of

determining occupancy of a property. (Ocwen Dep., Dkt. #236-8 at 91:5-92:8.)

     20. Initially, Ocwen requests an exterior drive by inspection from Altisource when a

property becomes 45 days delinquent in Ocwen’s system. (Id. at 74:11-14.)

     21. The first Ocwen exterior inspection after the Thakkar loan was onboarded into

RealServicing occurred on September 14, 2013 and determined the Thakkar property was vacant.

(Id. at 128:3-130:20.)

     22. A drive by inspection finding that a property is vacant triggers Ocwen to send a 15-day

vacancy letter. (Id. at 79:5-80:4.)

     23. Ocwen deems any property reported to be vacant as “unsecured.” (Id. at 92:10-16.)

     24. After a consumer’s property is determined to be vacant, Ocwen’s servicing guidelines

require the property to be secured within a certain amount of time. (Id. at 88:9-21.)

     25. Ocwen claims to have mailed a 15-day vacancy letter to Thakkar dated September 17,

2013 on September 20, 2013. However, Thakkar disputes receiving the letter. (See Thakkar’s

response to Ocwen SOF ¶48.) Also, Ocwen’s cited evidence for mailing the letter does not

support the proposed fact, lacks foundation, and lacks personal knowledge, because the deponent

does not allege the vacancy letter was mailed by Ocwen but rather by some

unknown/unidentified outside vendor and Ocwen cannot point out in its records where the

“sequence” that indicates the letter was actually mailed is actually in RealServicing or any

records produced by Ocwen. (Ocwen Dep., Dkt. #236-8 at 102:4-107:15, 137:18-141:2.)

Thakkar denies ever seeing said letter. (2016 Thakkar Dep., Dkt. #236-1 at 180:17-181:16).




                                                 4
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 5 of 8 PageID #:4587



        26. Ocwen has been criticized by a regulator for mailing time sensitive letters to

consumers that were backdated. Doc. (Ocwen Dep., Dkt. #236-8 at 107:16-22; Thakkar Ex. 5 at

¶14).

        27. If Ocwen receives no response to a vacancy letter, Ocwen will request that Altisource

secure the property which includes changing the locks and placing a lockbox on the door. (Id. at

108:22-110:11).

        28. The first order to secure Thakkar’s property was issued on October 4, 2013, which was

only fourteen days after Ocwen claims to have mailed the letter on September 20, 2013. (Id. at

192:9-12-16 and 193:10-13).

        29. On October 4, 2013, Ocwen spoke with Thakkar on at least six separate telephone

calls, wherein Thakkar inquired about the alleged outstanding balance due, disputed the amount,

and requested verification and research into the fees assessed by Ocwen. (Thakkar Ex. 1 at pp.

4-5, entries timestamped 10/14/2013 at 1:27:10pm, 1:35:09pm, 2:00:42pm, 2:10:37pm,

2:21:09pm, and 3:15:24pm).

        30. Ocwen does not train its employees to ask consumers if they reside in the property

after Ocwen has received a report of vacancy no matter how many times Ocwen talks to the

consumer after the vacancy determination. (Ocwen Dep., Dkt. #236-8 at 82:3-83:14, 85:11-

88:8).

        31. When Thakkar called Ocwen and Altisource regarding the loan account and the break-

ins, he was authorized by his uncle to do so. (2016 Thakkar Dep., Dkt. #236-1 at 82:19-82:6,

86:1; Ocwen Dep., Dkt. #236-8 at 195:1-4).

        32. Ocwen had also established Thakkar as an “authorized user” on the account and

expressly directed Thakkar, whenever he called regarding the loan account, to provide his

uncle’s name and SSN. (Thakkar Ex. 1 at p. 4 [entry dated 10/4/2013 at 1:29:27pm]; Ocwen




                                                 5
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 6 of 8 PageID #:4588



Dep., Dkt. #236-8 at 195:1-4).

     33. On October 7, 2013, Thakkar made a payment to cure Ocwen’s claimed deficiency.

The payment was received and applied to the Thakkar account on October 7, 2013, making the

loan no longer in default, according to Ocwen. After this payment, according to Ocwen’s

records, Thakkar was only due for his October 1, 2013 payment. (Ocwen Dep., Dkt. #236-8 at

191:21-192:8).

     34. Ocwen’s records show that the work orders issued on October 4, 2013 were completed

on October 8, 2013, but Thakkar’s loan was not contractually delinquent on October 7 or 8,

2013. (Ocwen Dep., Dkt. #236-8 at 209:2-210:5).

     35. October 8, 2013 was the first break-in. (Green Group Dep., Dkt. #236-9 at 44:8-13).

     36. Thakkar’s property would not have been secured absent Ocwen’s order to secure the

property. (Ocwen Dep., Dkt. #236-8 at 124:5-11).

     37. Ocwen did not obtain any court’s permission to enter Thakkar’s premises in October

of 2013 and Ocwen has never sought any court’s permission to enter any consumer’s property in

the State of Illinois at any time between 2013 and the date of Ocwen’s deposition. (Id. at 211:3-

213:22).

     38. Ocwen processed the payoff of the Thakkar loan on December 26, 2013. (Id. at

252:16-253:4).

     39. After the Thakkar loan payoff was processed, Altisource generated work orders in

Ocwen’s system for additional property preservation services; but Ocwen cannot explain how

Altisource was able to generate work orders in Ocwen’s system of record, and Ocwen claims it

did not request these services be performed. (Id. at 254:1-256:19).

     40. In February 2014 and March 2014, Ocwen knew that Altisource had gone to the

Thakkar property, changed the locks, and put a lock box on the property after it was paid off; but




                                                6
   Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 7 of 8 PageID #:4589



Ocwen did not provide that information to the Naperville Police Department despite their request

for that information. (Id. at 258:13-261:12).



Dated: November 19, 2018                        Respectfully submitted,

                                                /s/ Nick Wooten
                                                Nicholas Heath Wooten
                                                Nick Wooten, LLC
                                                4935 Bay Hill Drive
                                                Conway, AR 72034
                                                nick@nickwooten.com

                                                /s/ Stephen Sotelo
                                                Stephen T. Sotelo
                                                The Homer Law Firm, P.C.
                                                Fifth Avenue Station
                                                200 E. 5th Avenue, Suite 123
                                                Naperville, IL 60563
                                                ssotelo@homerlawoffices.com

                                                /s/ Ross Zambon
                                                Ross Michael Zambon
                                                Zambon Law, Ltd.
                                                (of counsel Sulaiman Law Group, Ltd.)
                                                2500 S. Highland Ave., Suite 200
                                                Lombard, Illinois 60148
                                                rzambon@sulaimanlaw.com

                                                Attorneys for Plaintiff Nirav Thakkar




                                                   7
  Case: 1:15-cv-10109 Document #: 282 Filed: 11/20/18 Page 8 of 8 PageID #:4590



                             CERTIFICATE OF SERVICE

        The undersigned certifies that on November 19, 2018 a true and correct copy of the
foregoing PLAINTIFF NIRAV THAKKAR’S LOCAL RULE 56.1(b)(3)(C)
STATEMENT OF ADDITIONAL MATERIAL FACTS IN RESPONSE TO
OCWEN’S MOTION FOR SUMMARY JUDGMENT was served upon all counsel of
record for the Defendants via electronic filing.


                                         /s/ Nick Wooten
                                         Nicholas Heath Wooten
                                         Nick Wooten, LLC




                                            8
